DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 6/22/2022 is acknowledged.  Claims 1, 4, 10, 21 have been amended.  

Response to Arguments
Applicant’s arguments with respect to claims 1-15, 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein top surfaces of the first and the second dielectric fins are above a top surface of the S/D features” in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The specification of the instant application disclose the relative positions between the top surface of the dielectric fins and the top of the topmost nanowire channel in Fig. 12, and the relative positions of the top of the topmost nanowire channel top of the S/D feature (260B) in Fig. 2 or Fig. 11.  None of these figures shows the required position by the limitation.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Guha et al. (US 2020/0091145 A1) in view of Xie et al. (US 10665669 B1) (hereinafter referred to as Xie), Zang et al. (US 2020/0091143 A1) (hereinafter referred to as Zang) and Ching et al. (US 2019/0067120 A1) (hereinafter referred to as Ching).
Regarding claim 1, Guha teaches a semiconductor structure (900 in Fig. 9A-B of Guha), comprising: 
a substrate (902); 
an isolation structure (906) over the substrate; 
a semiconductor fin (905) extending from the substrate and adjacent to the isolation structure; 
two source/drain (S/D) features (904A-B in Fig. 9B of Guha) over the semiconductor fin; 
a stack of channel layers (907) suspended over the semiconductor fin and connecting the S/D features; 
a gate structure (950, 952 and 954 in Fig. 9A) wrapping around each of the channel layers in the stack of channel layers, wherein the gate structure includes a gate electrode (950 and 954) over a gate dielectric layer (952); 
two outer spacers (spacer described in [0102] of Guha) disposed on two opposing sidewalls of the gate structure; 
a gate-end dielectric feature (999 in Fig. 9A of Guha) over the isolation structure and directly contacting an end of the gate structure (999 directly contact 954, which is part of the gate electrode as defined above), wherein the gate-end dielectric feature directly contacts the gate electrode; and 
a dielectric fin (920-921A in Figs. 9A) disposed over the isolation structure and oriented lengthwise parallel to the semiconductor fin, wherein the dielectric fin directly contacts a lower portion (as shown in Fig. 9A) of the gate electrode.
But Guha does not teach that the semiconductor structure comprising: inner spacers disposed between the S/D features and the channel layers; and wherein a material included in the gate-end dielectric feature has a higher dielectric constant than materials included in the outer spacers and the inner spacers.
Xie teaches a semiconductor structure (Fig. 4, 5, 28-29 of Xie).  The structure comprises: a stack of channel layers (210 in Fig. 5); a gate structure (162 in Fig. 28-29) wrapping around each of the channel layers in the stack of channel layers (see Figs. 28-29 of Xie); outer spacers (166 in Fig. 5 of Xie) and inner spacers (214 in Fig. 5) disposed between S/D features (170) and the channel layers (210).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the inner spacers between the S/D features and the channel layers of Guha as according to Xie in order to reduce gate-S/D capacitance.
As incorporated, the outer spacers 166 of Xie is analogous to outer spacers 112 of Guha, and they are made of low-k dielectric material such as silicon oxide (column 7 lines 36-40 of Xie).
But Guha in view of Xie does not teach that wherein a material included in the gate-end dielectric feature has a higher dielectric constant than materials included in the outer spacers and the inner spacers.
Zang teaches a semiconductor structure with a gate cut feature (190 in Figs. 4A & 4D of Zang) which is made of high-k dielectric material (see [0027] of Zang).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the gate-end dielectric feature from high-k dielectric material, as according to Zang, in order to improve the device performance and reduce size of the device.
As incorporated, the gate-end dielectric feature 80 of Lim is made of high-k dielectric material while outer spacer Guha is made of low-k dielectric material (as combined above), and the inner spacer 214 of Xie is made of silicon nitride (column 10 line 43-47 of Xie).  So the material of the gate-end dielectric feature has higher dielectric constant than materials included in the outer and inner spacers.
Regarding claim 2, Guha-Xie-Zang teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein the material included in the inner spacers has a higher dielectric constant than the material included in the outer spacers (as combined in claim 1, the inner spacers are made of silicon nitride while the outer spacers are made of low-k dielectric material such as silicon oxide, and silicon nitride has higher dielectric constant).  
Regarding claim 3, Guha-Xie-Zang teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein portions of the two outer spacers are also disposed below the gate-end dielectric feature and above the isolation structure (all embodiments of the instant application disclose that the spacer is at the same level with some portion of the gate-end dielectric feature.  So this language of “below the gate-end dielectric feature” is interpreted as below some portion of the gate-end dielectric feature, not that it must be below the entire gate-end dielectric feature.  As such, the spacer in Fig. 9A of Guha would be below the top portion of the gate-end dielectric feature).  
Regarding claim 4, Guha-Xie-Zang teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein the dielectric fin directly contacts a lower portion of the end of the gate structure (as shown in Fig. 9A of Guha, the dielectric fin 920/921A contacts 950), wherein the gate-end dielectric feature (999) is disposed over the dielectric fin and directly contacts an upper portion (954 in Fig. 9A of Guha) of the gate electrode.  
Regarding claim 5, Guha-Xie-Zang teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein the gate-end dielectric feature includes a high-k dielectric material (as combined in claim 1 above).  
Regarding claim 6, Guha-Xie-Zang teaches all the limitations of the semiconductor structure of claim 1, and also teaches further comprising a gate-top dielectric layer (970 in Fig. 9A of Guha) disposed over the gate structure.  
Regarding claim 7, Guha-Xie-Zang teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein the gate structure is a first high-k metal gate structure (as described in [0098] and [0100] of Guha, gate 970A is a high-k metal gate), further comprising a second high-k metal gate structure (970B) that is lengthwise aligned with the first high-k metal gate structure (as shown in Fig. 9B of Guha), wherein the gate-end dielectric feature is disposed in contact with an end of the second high-k metal gate structure (the dielectric feature 999 is between and contact with the gate 970B as well). 
Regarding claim 8, Guha-Xie-Zang teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein the gate structure is a high-k metal gate structure (as described in [0098] and [0100] of Guha), but does not teach that the semiconductor structure further comprising a dielectric gate structure that is lengthwise aligned with the high-k metal gate structure, wherein the gate-end dielectric feature is disposed in contact with an end of the dielectric gate structure.  
Xie teaches a single diffusion break (194 in Fig. 1-2 of Xie) running parallel with the gate structures (120) to separate different active regions (see column 9 lines 1-12 of Xie). The diffusion break is formed in place of the gate structure (Figs. 18-22 of Xie) so it can be considered to be a dielectric gate structure.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the dielectric gate structure as according to Xie in order to isolate active regions of the device.
As incorporated, the dielectric gate structure of Xie would be formed in place of a gate structure at the boundary of the cell, thus, it would be in contact with the gate-end dielectric feature.
Regarding claim 9, Guha-Xie-Zang teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein the gate structure is a first gate structure (970A in Fig. 9A of Guha) and the two outer spacers are two first outer spacers, further comprising: 
a second gate structure (970B of Guha) that is lengthwise parallel with the first gate structure; 
two second outer spacers (this gate also has the same structure as the first gate) disposed on two opposing sidewalls of the second gate structure; and 
an S/D contact (S/D contacts as described in [0036] of Guha) disposed over one of the two S/D features, 
But Guha-Xie-Zang does not teach wherein the S/D contact physically contacts a sidewall of one of the first outer spacers and a sidewall of one of the second outer spacers.  
Xie teaches that the S/D contacts (172 in Fig. 4 of Xie) are disposed on the S/D features (170 of Xie).  The S/D contacts physically contacts a sidewall of one of the first outer spacers of a first gate and a sidewall of one of the second outer spacers of a second gate (see Fig. 4 of Xie).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the contact as disclosed by Xie in order to increase contact area and to reduce resistance.

Regarding claim 10, Lim teaches a semiconductor structure (structure in Figs. 1-2 of Lim), comprising: 
a substrate (11); 
an isolation structure (15) over the substrate; 
a semiconductor fin (ARP in Fig. 2) extending from the substrate and adjacent to the isolation structure; 
two source/drain (S/D) features (SG in Fig. 2) grown on the semiconductor fin; 
a stack of channel layers (ACP) suspended over the semiconductor fin and connecting the two S/D features;
a gate structure (the right gate GSP in Fig. 2) wrapping around each of the channel layers in the stack of channel layers,; 
two outer spacers (85) disposed on two opposing sidewalls of the gate structure; and
a gate-end dielectric feature (80) disposed over the second dielectric fin and directly contacting an end of the gate structure (see Fig. 2).
But Lim does not teach the semiconductor structure comprises: first and second dielectric fins disposed over the isolation structure and oriented lengthwise parallel to the semiconductor fin, wherein the semiconductor fin is between the first and the second dielectric fins, wherein the gate structure is also disposed over the first dielectric fin; inner spacers disposed between the S/D features and the channel layers; and wherein the gate-end dielectric feature, the outer spacers, and the inner spacers include different materials.  
Xie teaches a semiconductor structure (Fig. 4, 5, 28-29 of Xie).  The structure comprises: a stack of channel layers (210 in Fig. 5); a gate structure (162 in Fig. 28-29) wrapping around each of the channel layers in the stack of channel layers (see Figs. 28-29 of Xie); outer spacers (166 in Fig. 5 of Xie) and inner spacers (214 in Fig. 5) disposed between S/D features (170) and the channel layers (210).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the inner spacers between the S/D features and the channel layers of Lim as according to Xie in order to reduce gate-S/D capacitance.
As incorporated, the outer spacers 166 of Xie is analogous to outer spacers 85 of Lim, and they are made of low-k dielectric material such as silicon oxide (column 7 lines 39-40 of Lim).
But Lim in view of Xie does not teach the semiconductor structure comprises: first and second dielectric fins disposed over the isolation structure and oriented lengthwise parallel to the semiconductor fin, wherein the semiconductor fin is between the first and the second dielectric fins, wherein the gate structure is also disposed over the first dielectric fin; and wherein the gate-end dielectric feature, the outer spacers, and the inner spacers include different materials.  
Ching teaches a semiconductor device (Figs. 7A-C of Ching).  The device comprises: a plurality of semiconductor fins (504b & 504c in Fig. 7B); first (604a/b) and second (108a) dielectric fins disposed over the isolation structure and oriented lengthwise parallel to the semiconductor fin; a gate structure (1108) disposed over the first dielectric fin; a gate-end dielectric feature (1202a/b) on top of the dielectric fins to separate the gate structures of adjacent semiconductor fins.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the dielectric fins as according to Ching in order to enhance isolation the different devices (as described in [0016] of Ching).
As incorporated, the single gate-end dielectric feature 80 of Lim is analogous to the gate-end dielectric feature 1202a/b of Ching and would be formed to the top of the dielectric fins 604a/b of Ching as shown in Fig. 7B of Ching.
But Lim-Xie-Ching does not teach wherein the gate-end dielectric feature, the outer spacers, and the inner spacers include different materials.  
Zang teaches a semiconductor structure with a gate cut feature (190 in Figs. 4A & 4D of Zang) which is made of high-k dielectric material (see [0027] of Zang).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the gate-end dielectric feature from high-k dielectric material, as according to Zang, in order to improve the device performance and reduce size of the device.
As incorporated, the gate-end dielectric feature 80 of Lim is made of high-k dielectric material while outer spacer 85 of Lim is made of silicon oxide (as combined above), and the inner spacer 214 of Xie is made of silicon nitride (column 10 line 43-47 of Xie).  So these elements are made of different materials.
Regarding claim 11, Lim-Xie-Ching-Zang teaches all the limitations of the semiconductor structure of claim 10, and also teaches wherein a material included in the gate-end dielectric feature has a higher dielectric constant than materials included in the outer spacers and the inner spacers (as incorporated in claim 10, the gate-end dielectric feature 80 of Lim is made of high-k dielectric material while outer spacer 85 of Lim is made of silicon oxide, and the inner spacer 214 of Xie is made of silicon nitride, as described in column 10 line 43-47 of Xie.  So the material of the gate-end dielectric feature has higher dielectric constant than materials included in the outer and inner spacers).  
Regarding claim 12, Lim-Xie-Ching-Zang teaches all the limitations of the semiconductor structure of claim 10, and also teaches wherein the second dielectric fin directly contacts a lower portion of the end of the gate structure (as combined in claim 10, the dielectric fin 108a contacts the lower portion of the gate structure from the top surface of isolation structure to the level of the top of the top channel layer), and the gate-end dielectric feature directly contacts an upper portion (portion of gate structure 1108 that is above the level of the top surface of the dielectric fin 1604c, which corresponds to the portion above the top channel layer ACP in Fig. 2 of Lim) of the end of the gate structure.  
Regarding claim 14, Lim-Xie-Ching-Zang teaches all the limitations of the semiconductor structure of claim 10, and also teaches wherein portions of the outer spacers are disposed above the second dielectric fin and below the gate-end dielectric feature (the claim language, particularly “portions of the outer spacer”, include situation where a portion of the outer spacer is disposed above the second dielectric fin and another portion of the outer spacer is disposed below the gate-end dielectric feature.  As shown in Fig. 5A & 7B of Ching, there is a portion of the outer spacer 1002 above the dielectric fins 604a/b and another portion, which is at the same level with the S/D region, is below the gate-end dielectric feature 1202a).  
Claims 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, in view of Xie, Ching and Zang, and further in view of Ching et al. (US 2019/0067417 A1) (hereinafter referred to as Ching417).
Regarding claim 13, Lim-Xie-Ching-Zang teaches all the limitations of the semiconductor structure of claim 10, but does not teach wherein top surfaces of the first and the second dielectric fins are above a top surface of the S/D features. 
Ching417 teaches a device similar to that of Ching. The device comprises: a plurality of dielectric fins (108a/b in Fig. 11A of Ching417) in between plurality of semiconductor fins (104); a plurality of S/D features (112) on the semiconductor fins; the top surface of the dielectric fins are higher than the top surface of the S/D feature (see Fig. 11A of Ching417).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the top surfaces of the first and the second dielectric fins are above a top surface of the S/D features, as according to Ching417, in order to better isolate the device.
Regarding claim 15, Lim-Xie-Ching-Zang teaches all the limitations of the semiconductor structure of claim 10, and further comprising an S/D contact disposed on one of the S/D features (contact plugs to the SG regions as described in [0025] of Lim), but does not teach wherein the S/D contact is oriented lengthwise parallel to the gate structure, and a portion of the S/D contact is disposed over the second dielectric fin and contacts the gate-end dielectric feature.  
Ching417 teaches an S/D contact (2108 in Fig. 21 of Ching417) that is oriented lengthwise parallel to the gate structure, and a portion of the S/D contact is disposed over the second dielectric fin.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the S/D contact as according to Ching417, i.e. oriented lengthwise parallel to the gate structure and over the second dielectric fin, in applications where the two source/drain regions of two device are required to be connected together (for example, a common input/output node). 

Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Guha in view of Ching.
Regarding claim 21, Guha teaches a semiconductor structure (250 in Fig. 2 of Guha), comprising: 
a substrate (252);  
an isolation structure (258) over the substrate; 
first, second, and third dielectric fins (three adjacent isolating SAGE walls 260. There are four SAGE, the first is identified as the leftmost one.  Second and third are respectively the next two SAGE walls) disposed over the isolation structure; 
first and second semiconductor fins (left and middle fins 254, respectively) protruding from the substrate and adjacent to the isolation structure, wherein the first semiconductor fin (left fin 254) is between the first and the second dielectric fins (see Fig. 2), the second semiconductor fin is between the second and the third dielectric fins (see Fig. 2), and the first, second, and third dielectric fins and the first and second semiconductor fins are oriented lengthwise parallel to each other (as described in [0046]); 
two stacks of channel layers (nanowires 255 on the fins 254) suspended over the first and the second semiconductor fins, respectively; 
a gate structure (gate structure described in [0046] of Guha) wrapping around each of the channel layers in the two stacks of channel layers, wherein the gate structure is also disposed between the first and the third dielectric fins; and 
first and second gate-end dielectric features (hard mask layer on top of the first and second isolating SAGE walls 260) disposed over the first and the third dielectric fins respectively and directly contacting two opposite ends of the gate structure, 
wherein a top surface of the first dielectric fin is below a bottom surface of a topmost channel layer in the stack of channel layers suspended over the first semiconductor fin (as shown in Fig. 2 of Guha, the top surface of the isolating SAGE walls 260 is below the top surface of nanowire channel 255).  
But Guha does not explicitly teach that the gate structure is also disposed over the second dielectric fin.
Ching teaches a semiconductor device (Figs. 7A-C of Ching).  The device comprises: a semiconductor fin (504c in Fig. 7A); first (108b) and second (108a) dielectric fins disposed over the isolation structure and oriented lengthwise parallel to the semiconductor fin; a gate structure (114) disposed over each fin and adjacent dielectric fins; gate end dielectric features (1202a/1202b) are formed on top of each dielectric fin to separate the gate structures.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the gate-end dielectric features of Guha as according to Ching in order to have a better isolation between gate structures.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Guha in view of Ching, and further in view of Lim et al. (US 2020/0135848 A1).
Regarding claim 22, Guha in view of Ching teaches all the limitations of the semiconductor structure of claim 21, but does not explicitly teach the structure further comprising: two first source/drain (S/D) features grown on the first semiconductor fin and connected by a first stack of the two stacks of channel layers; and two second S/D features grown on the second semiconductor fin and connected by a second stack of the two stacks of channel layers, wherein the two first S/D features and the two second S/D features are doped with opposite conductivities.  
Lim teaches a semiconductor device (Figs. 1-2 of Lim) with two first source/drain (S/D) features (SG regions of the first fin, which is upper ARP fin, as shown in Figs. 1-2 of Lim) grown on the first semiconductor fin and connected by a first stack (stack of ACP layers of the first fin) of the two stacks of channel layers; and two second S/D features (SG regions of the first fin, which is upper ARP fin, as shown in Figs. 1-2 of Lim) grown on the second semiconductor fin and connected by a second stack (stack of ACN layers of the second fin) of the two stacks of channel layers, wherein the two first S/D features and the two second S/D features are doped with opposite conductivities (as described in [0019] of Lim).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the S/D regions of Guha as according to Lim, i.e. a CMOS circuit, in order to take advantage of the CMOS circuitry such as low power consumption. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Guha in view of Ching and Lim, and further in view of Ching417.
Regarding claim 23, Guha-Ching-Lim teaches all the limitations of the semiconductor structure of claim 22, and further comprising: a first S/D contact (contact plugs to the SG regions of the first fin as described in [0025] of Lim) on one of the two first S/D features; and a second S/D contact (contact plugs to the SG regions of the second fin as described in [0025] of Lim) on one of the two second S/D features.  
But Guha-Ching-Lim does not teach that the first S/D contact is directly above the first dielectric fin and the second S/D contact is directly above the third dielectric fin.
Ching417 teaches an S/D contact (2108 in Fig. 21 of Ching417) that is oriented lengthwise parallel to the gate structure, and a portion of the S/D contact is disposed over the second dielectric fin.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the S/D contact as according to Ching417, i.e. oriented lengthwise parallel to the gate structure and over the second dielectric fin, in applications where the two source/drain regions of two device are required to be connected together (for example, a common input/output node). 
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Guha in view of Ching, and further in view of Zang.
Regarding claim 24, Guha in view of Ching teaches all the limitations of the semiconductor structure of claim 21, and further comprising: two outer spacers (spacers of a gate are implicit component to a gate structure) disposed on two opposing sidewalls of the gate structure, wherein the two opposing sidewalls of the gate structure are different from the two opposite ends of the gate structure (these are sidewalls in different directions), but does not teach wherein the first and second gate-end dielectric features and the outer spacers include different materials.  
Zang teaches a semiconductor structure with a gate cut feature (190 in Figs. 4A & 4D of Zang) which is made of high-k dielectric material (see [0027] of Zang).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the gate-end dielectric feature from high-k dielectric material, as according to Zang, in order to improve the device performance and reduce size of the device.
As incorporated, the gate-end dielectric feature 80 of Lim is made of high-k dielectric material while outer spacer 85 of Lim is made of silicon oxide (as combined above), and the inner spacer 214 of Xie is made of silicon nitride (column 10 line 43-47 of Xie).  So the material of the gate-end dielectric feature has higher dielectric constant than materials included in the outer and inner spacers.
Regarding claim 25, Guha-Ching-Zang teaches all the limitations of the semiconductor structure of claim 24, and also teaches wherein a portion of the outer spacers is disposed vertically between the first gate-end dielectric feature and the first dielectric fin (as can be seen in Fig. 7A of Ching, a upper portion of spacers 1002 of Ching is above the level of the dielectric fins but below the top level of the gate-end dielectric feature 1202a/b of Ching).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822